EXAMINER’S AMENDMENT
The Applicant’s amendment dated 8/5/2021 has been entered and fully considered. Claims 23, 30, 38, 40, and 42 have been amended by the Applicant. Claims 1-22 and 46-56 are cancelled by the Applicant. Claims 23, 26, and 33 are amended by the Examiner (see below). Claim 30 is cancelled by the Examiner (see below).  Claims 27, 29, 33, 35-37 had been withdrawn from examination and are hereby rejoined by the Examiner (see below). 
Claims 23-29, 31-45, and 57 are allowed.
Election/Restrictions
Claims 23-26, 28, 31-32, 34, and 38-45 are allowable. Claims 27, 29, 33 and 35-37, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of species A-D, as set forth in the Office action mailed on 3/8/2021, is hereby withdrawn and claims 27, 29, 33 and 35-37 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Touslee on 10/6/2021.
Claim 23, line 3: “directly atop” has been replaced with “directly onto”.
Claim 26, line 2: “cutting the rovings” has been replaced with “cutting rovings”.
Claim 30 has been cancelled.
Claim 33, lines 7/8: “the resin applicator” has been replaced with “a resin applicator”.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s argument regarding interpretation of claim 31 and limitation of “heating mechanism” under 35 USC 112(f) is persuasive. This limitation is not interpreted under 112(f) and is interpreted to be a heater {instant specification paragraph [0065]} or equivalent thereof. The 35 USC 112(a) and 112(b) rejection of this claim is therefore moot and is withdrawn. 
Applicant’s amendment to claims 38 and 42 overcame the 35 USC 112(b) rejections previously set forth in the non-final office action of 6/4/2021.

Regarding independent claim 23, the combination above discloses all the method steps of this claim. This combination, however, fails to disclose that the fiber applicator disperses the chopped roving directly onto the lower belt of the double belt press mechanism. In the combination above, another element (a glass mat) is located on top of the lower belt and this glass mat receives the chopped roving and not the lower belt of the combination above.
Claims 24-29, 31-45, and 57 are dependent on claim 23 and as such they are allowed as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748